

116 HR 5621 IH: BRENDA Act
U.S. House of Representatives
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5621IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2020Mr. Waltz (for himself and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to extend certain morale, welfare, and recreation privileges
			 to protective services civilian employees.
	
 1.Short titleThis Act may be cited as the Base Responders’ Essential Needs and Dining Access Act or BRENDA Act . 2.Extension of certain morale, welfare, and recreation privileges to protective services civilian employees (a)In generalChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:
				
					1066.Use of commissary stores and MWR facilities: protective services civilian employees 
 (a)Eligibility of protective services civilian employeesAn individual employed as a protective services civilian employee at a military installation shall be permitted to purchase food and hygiene items at a commissary store or MWR retail facility located on that military installation.
 (b)DefinitionsIn this section: (1)The term MWR retail facility has the meaning given that term in section 1063 of this title.
 (2)The term protective services civilian employee means a position in any of the following series (or successor classifications) of the General Schedule:
 (A)Security Administration (GS–0080). (B)Fire Protection and Prevention (GS–0081).
 (C)Police (GS–0083). (D)Security Guard (GS–0085).
 (E)Emergency Management (GS–0089).. (b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:
				
					
						1066. Use of commissary stores and MWR facilities: protective services civilian employees..
			